DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 4-9, filed 9/29/2021, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. 
Allowable Subject Matter
Claims 1-7 allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is currently believed to be in condition for allowance as the most recent amendments appear to overcome the prior art of record. As stated within claim 1, the circuit interrupter of the system is to include, “a first processor structured to obtain information wherein the first processor controls the light source changing colors of individual light producing components to generate the light pattern” (emphasis added). Prior art Holley, the primary reference used within the most recent rejection, is believed to be the closest art of record. While Holley does disclose a similar system, Holley fails to teach the most recent claim amendments requiring a processor of the circuit interrupter to control the light source so as to change colors of the light output to generate a respective light pattern.
While prior art such as Covaro discloses the utilization of colored light patterns so as to transmit information to a photosensor, it is merely a display device working in conjunction with a computing device to perform such a feature, and not a circuit interrupter as claimed. It does not appear as though the inclusion of such processor functionality within a circuit interrupter would have been obvious, as at most, the prior art of record appears to merely suggest on/off control as opposed to respective color control adding to the overall complexity of the generated light pattern, and respective conversion required by the light sensor and second processor of the electronic device. Furthermore, while prior art Beiner discloses the utilization of multicolored LEDs so as to indicate an operational state of a sensor, Beiner fails to disclose the colors being changed so as to generate a pattern as claimed, and even further fails to disclose a respective electronic device including a light sensor and processor functioning as claimed. For the sake of clarity, the Examiner would also like to note that the phrase, “structured to…” as presented throughout the claim language is interpreted in a similar fashion to the transitional phrase of “configured to”.  For these reasons, inter alia, the Examiner 
Claim 1:     A system comprising:     a circuit interrupter including:          a light source structured to output light; and          a first processor structured to obtain information associated with the circuit interrupter and to control the light source to output light in a pattern representing the information, wherein the first processor controls the light source changing colors of individual light producing components to generate the light pattern; and     an electronic device including:          a light sensor structured to detect light output by the light source and to output an electrical signal based on the detected light; and          a second processor structured to convert the electrical signal into the information associated with the circuit interrupter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705. The examiner can normally be reached 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL KAPLAN/Primary Examiner, Art Unit 2836